Syllabus by
DAY, J.
EMPLOYER & EMPLOYE
(250 lb) While an award made under the Industrial Commission Act for an injury . to an employe and an additional award made for violation of a specific requirement causing such injury, are separate and distinct awards, yet, growing out of the same probative facts and affecting the same parties, they are to be regarded *640as so interdependent that the Commission, under the discretion given it by 1465-86 GC, may make ■ such modifications or changes with reference to either of said awards as in its opinion are justified.
Marshall, CJ., Kinkade and Matthias, JJ., concur. Robinson and Jones, JJ., not participating.